Case 18-12376-KHK            Doc 49      Filed 12/11/18 Entered 12/11/18 11:06:12                     Desc Main
                                         Document     Page 1 of 1


                               UNITED STATES BANKRUPTCY COURT

                                                    FOR THE

                                  EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

     In the Matter of:
                                                            Chapter 13
     ALICE THOMAS
                                                            Case No. 18-12376-KHK

                                  Debtor

                                    AMENDED MOTION TO DISMISS

     Thomas P. Gorman, Chapter 13 Trustee, has filed this amended1 motion to dismiss
     your Chapter 13 case. While Debtor has now provided tax returns, Trustee notes that
     no Plan is pending and asks that the case be dismissed.



     Date: __December 11, 2018_____                                  __/s/ Thomas P. Gorman______
                                                                     Thomas P. Gorman
                                                                     Chapter 13 Trustee
                                                                     300 N. Washington Street, #400
                                                                     Alexandria, VA 22314
                                                                     (703) 836-2226
                                                                     VSB 26421

                                       CERTIFICATE OF SERVICE

     I hereby certify that I have this 13th day of December, 2018, served via ECF to
     authorized users or mailed a true copy of the foregoing Motion to Dismiss, Notice of
     Motion and Notice of Hearing to the following parties.

     Alice Thomas                                           Edward Gonzalez, P. C.
     Chapter 13 Debtor                                      Attorney for Debtor
     6516 River Tweed Lane                                  2405 I Street, NW Ste. 1A
     Alexandria, VA 22312                                   Washington, DC 20037

                                                                     ___/s/ Thomas P. Gorman_____
                                                                     Thomas P. Gorman


     1
         Motion to Dismiss amended to indicate Debtor has provided tax returns but there is no Plan pending.
